NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 24 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

XIU CHAI JIN,                                    No. 08-74758

              Petitioner,                        Agency No. A071-568-382

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 19, 2013**
                             San Francisco, California

Before: NOONAN, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

       Xiu Chai Jin, a native and citizen of China, petitions for review of the BIA’s

decision denying her second motion to reopen immigration proceedings. We

dismiss in part and deny in part her petition for review.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA has “broad discretion to grant or deny” motions to reopen

immigration proceedings. INS v. Doherty, 502 U.S. 314, 323 (1992). Here, the

BIA did not abuse its discretion when it determined that Jin failed to show

reasonable cause for missing her exclusion hearing in 1993 and for delaying

thirteen years before filing her first motion to reopen. Likewise, the BIA did not

abuse its discretion when it found that Jin failed to show changed circumstances in

China sufficient to justify reopening immigration proceedings.

      We lack jurisdiction to review Jin’s claim to the extent she challenges the

BIA’s refusal to exercise its sua sponte discretion to reopen. Ekimian v. INS, 303

F.3d 1153, 1159 (9th Cir. 2002); see also Mejia-Hernandez v. Holder, 633 F.3d

818, 823–24 (9th Cir. 2011) (reaffirming Ekimian).

      PETITION FOR REVIEW DISMISSED in part and DENIED in part.